Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 26, 2018

                                      No. 04-17-00719-CV

                                        Juan ENRIQUEZ,
                                            Appellant

                                                 v.

                        Dwayne VILLANUEVA, Karnes County Sheriff,
                           Individually and in his Official Capacity,
                                          Appellees

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-09-00210-CVK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        Appellant’s brief was due to be filed on January 2, 2018. On January 9, 2018, this court
issued an order directing appellant to show cause why this appeal should not be dismissed for
want of prosecution based on appellant’s failure to file a brief. Appellant’s brief was filed on
January 17, 2018, and the certificate of service states appellant timely mailed the brief by placing
it in the prison mail system. It is therefore ORDERED that appellant’s brief is deemed to be
timely filed. The appellee’s brief must be filed no later than February 16, 2018.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court